Citation Nr: 0602873	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  01-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
November 1957 and again from April 1961 to August 1971.  He 
died in May 2000 and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, in pertinent part, denied 
service connection for the cause of the veteran's death.  In 
September 2003, the Board remanded the matter for additional 
development, and the case returned to the Board in November 
2005.


FINDINGS OF FACT

1.  The veteran died in May 2000 at the age of 70; prostate 
cancer was certified as the immediate cause of death on his 
death certificate.

2.  The veteran did not serve in Vietnam, and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam. 

3.  There is no competent evidence of actual exposure to 
herbicides during service.

4.  Prostate cancer was not manifested during service or 
within one year after the veteran's discharge from service, 
and a preponderance of medical evidence is against a showing 
that prostate cancer was related to service or to the 
veteran's service connected benign prostatic hypertrophy.

5.  The veteran's single service-connected disability, benign 
prostatic hypertrophy, is not shown to have substantially or 
materially contributed to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's two claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts that the prostate cancer which caused 
the veteran's death was incurred in service.  It is also 
asserted that the veteran's service-connected benign 
prostatic hypertrophy contributed to the cause of his death 
by masking symptoms of prostate cancer and delaying its 
diagnosis beyond a point at which successful treatment was 
possible.  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  38 C.F.R. §§ 3.307 and 3.309 also provide for 
the presumption of inservice incurrence of prostate cancer 
for veterans who develop this disorder after having had 
inservice exposure to herbicides such as Agent Orange.  

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a layperson is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As for service connection for the cause of the veteran's 
death - prostate cancer - on a presumptive basis, there is no 
medical evidence showing this condition was manifested within 
the first year after his retirement from service (it was 
first diagnosed more than 20 years after service).  He did 
serve during the Vietnam era, and his wife (during a December 
2001 informal hearing with a DRO) related a statement from 
her son that the veteran may have gone on secret missions to 
Vietnam.  However, the service personnel records do not show 
that the veteran was ever in Vietnam, and the veteran must 
have had service in Vietnam to raise the presumption of 
exposure to Agent Orange.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  There is no such showing in this case.  In 
fact, during the Vietnam Era, see 38 C.F.R. § 3.2, the 
veteran exclusively served in the continental United States, 
according to his personnel records.  The appellant's or the 
veteran's son's allegations, standing alone, are simply 
insufficient evidence, since a conclusion as to the 
circumstances of the veteran's service must be based on 
official service department records.  Moreover, there is no 
actual statement of such from the veteran's son, and the 
appellant has no first-hand knowledge of the circumstances of 
the veteran's military service since they were not married 
until many years after his retirement from service.  There is 
also no evidence of actual exposure to Agent Orange in this 
case.  As such, this presumption is not for application.  

At the time of the veteran's March 1971 examination prior to 
separation from service, he had an enlarged prostate.  No 
other medical record from the veteran's periods of service 
relate to the prostate.  The veteran had no follow-up 
treatment.  On VA examination in January 1989, the diagnoses 
included benign hypertrophy of the prostate.  By way of a May 
1989 RO rating action, service connection was established for 
benign prostatic hypertrophy.  A noncompensable rating was 
assigned.  

Benign prostatic hypertrophy is the only disability for which 
service connection was established during the veteran's 
lifetime.  There is no competent (medical) evidence of record 
relating the veteran's death, or the prostate cancer that 
caused the veteran's death, to his service-connected benign 
prostatic hypertrophy.  To the contrary, as is explained in 
detail below, three different doctors have provided the 
opposite opinion, that the veteran's benign prostatic 
hypertrophy is not related to the subsequently developed 
prostate cancer that took the veteran's life.  While the 
appellant's representative asserted in a December 2005 brief 
that the benign prostatic hypertrophy may have contributed to 
the cause of the veteran's death by masking symptoms of 
prostate cancer until a date at which time successful 
treatment for the cancer was not possible, this theory of 
contributory causality has no support in the medical evidence 
of record.  No physician has endorsed the alleged 
contributory causality, or opined that the veteran's benign 
prostatic hypertrophy (directly or indirectly) contributed to 
the cause of his death.  Likewise, there is no evidence that 
the veteran's benign prostatic hypertrophy (which was not 
progressive or debilitating) masked symptoms of prostate 
cancer, or that it in any way contributed to cause his death.  
The only support for the theory that benign prostatic 
hypertrophy is related to or contributed to the cause of the 
veteran's death is in statements from the appellant and her 
representative.  Because they are lay people, their opinions 
as to medical nexus are not competent evidence.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu, supra.  

Elevated PSA levels were first detected in 1993, and the 
veteran was diagnosed with prostate cancer in 1994.  Records 
of treatment during the veteran's lifetime contain no 
findings or opinions indicating that the cancer began at an 
earlier date.  In March 1998, the RO denied service 
connection for prostate cancer.  In a November 1998 Board 
remand, addressing the issue of whether the veteran was 
entitled to an increased rating for his service-connected 
benign prostatic hypertrophy, a VA examination was requested 
with explicit directions for the examiner to indicate whether 
the veteran's 1971 findings of an enlarged prostate are 
etiologically related to his prostate adenocarcinoma.  On VA 
examination in September 1999, the VA doctor stated the 
following:  "A report of the prostatic hypertrophy noted on 
the discharge physical in 1971 is not in any way related to 
the subsequent development of adenocarcinoma of the 
prostate."



The veteran died in May 2000.  The veteran's death 
certificate reflects that the immediate cause of his death 
was prostate cancer.  No other underlying causes were 
identified.  The physician who certified prostate cancer as 
the cause of the veteran's death indicated that the 
approximate interval between the onset of the condition and 
death was 29 years (that is - 1971).  While VA sent this 
physician two letters (in March 2004 and again in July 2004) 
asking for medical records or rationale supporting his 
finding that the prostate cancer began 29 years earlier, the 
physician did not reply.  

In August 2002, the appellant submitted her claim for 
entitlement to service connection for the cause of the 
veteran's death.  The strongest evidence supporting her claim 
is found in a June 2002 letter from a private physician, Dr. 
S., stating the following:  

Given the prolonged natural history of this 
disease, it is almost certain that [the 
veteran] contracted this disease while serving 
in the Armed Forces.  At the time I first saw 
him in January 2000, [the veteran] ha[d] 
massively extensive local disease, an illness 
that would have taken many years to develop, 
as well as metastatic disease.  I think it is 
highly probable that [the veteran] developed 
this disease many years prior while in the 
military.

In July 2004, VA sent Dr. S. a letter requesting that he 
provide a medical rationale for his opinion and indicate what 
records he relied on when rendering that opinion.  Dr. S. did 
not respond with any medical rationale for his opinion, but 
rather, replied with only copies of records of treatment the 
veteran received from 1997 to 2000.  These records did not 
contain any findings relating the prostate cancer to a date 
prior to the mid 1990s.  

The Board finds that the unsupported evidence in favor of the 
appellant's claim, found on the death certificate and in the 
opinion from Dr. S., is outweighed by the detailed opinions 
from VA physicians in September 1999 (discussed above), 
November 2004, and August 2005 (detailed below).  

In November 2004, VA sent the veteran's claims file for 
review by a VA physician to determine the likely etiology of 
the veteran's prostate cancer.  The VA physician noted the 
benign prostatic hypertrophy reported in 1971 and stated that 
it was about 24 years after separation in 1971 that the 
veteran was first diagnosed with prostate cancer.  The VA 
examiner noted the opinion from Dr. S, and stated that he was 
not certain that Dr. S was aware of the fact the veteran's 
last service was in 1971, nearly 30 years prior to the date 
Dr. S first treated the veteran in 2000.  The VA examiner 
pointed out that medical studies have failed to show that 
benign prostatic hypertrophy increases the risk or likelihood 
of developing prostate cancer.  He concluded that it was not 
possible to accurately conclude that prostatic hypertrophy 
present in service was "etiologically related to or caused-
ly [sic]associated with the veteran's later development of 
prostate cancer."  While he acknowledged that by the time 
the veteran had metastatic disease in his body, he would have 
had the disease for several years, the VA examiner also 
stated that a period of 25-30 years was highly unlikely.  The 
VA examiner estimated that the onset of the cancer was 
probably within 5-10 years of the date of diagnosis.  He 
concluded with the following statement:  "It is my best 
medical opinion that it is unlikely, in other words less 
likely than not, that the prostate cancer was present at the 
time he was in service."

The Board notes that the November 2004 VA examiner's opinion 
is fully supported by the August 2005 opinion provided by a 
VA attending surgeon in urology.  The VA attending surgeon 
indicated that he had reviewed the veteran's record including 
the November 2004 opinion by the VA examiner that the 
veteran's prostate cancer could not be related to his benign 
prostatic hypertrophy noted on his discharge examination in 
1971.  The VA surgeon also noted the opinion from Dr. S., and 
stated that the veteran's dates of discharge were likely 
unknown to Dr. S.  In support of that statement, he pointed 
out that review of the veteran's discharge information 
revealed that while the veteran was diagnosed with benign 
prostatic hypertrophy, there were no obvious nodules and no 
induration mentioned.  Based on this, the surgeon stated his 
agreement with the November 2004 VA examiner's conclusion 
that it is not possible to correlate the development of the 
veteran's prostate cancer with his service and added that it 
would be impossible to label the cancer as a service related 
condition.  He went on to state that that while the veteran 
did have benign prostatic hypertrophy, this does not put one 
at risk of developing prostate cancer as the two conditions 
are felt to be separate processes.  The VA urology surgeon 
concluded with the following statement:  "I feel that [the 
veteran's] prostate cancer is not a service related condition 
and is not related to his diagnosis of benign prostatic 
hypertrophy at the time of discharge from the military."  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the September 1999, November 2004, and August 2005 
medical opinions merit substantial probative weight.  These 
opinions against a finding of service connection for the 
cause of the veteran's death were provided following review 
of the medical evidence in the claims file, and the latter 
two opinions also took into consideration all the evidence 
favorable to the appellant's claim.  Each of them contains a 
full discussion of the rationale upon which the opinions were 
based.  Conversely, the finding on the May 2000 death 
certificate (that prostate cancer dated back 29 years to 
1971) is not supported by evidence or by any rationale, and 
the opinion of Dr. S (that the veteran's prostate cancer 
began in service) was also provided without rationale.  In 
other words, the opinions favorable to the appellant were 
presented as bare, conclusory statements, while the VA 
opinions provide a medical rationale (the findings shown and 
not shown upon separation examination and the different 
disease processes of benign prostatic hypertrophy and 
prostate cancer).  There is no indication that the physician 
that signed the death certificate or Dr. S. reviewed the 
actual findings shown upon the veteran's separation from 
service or his post-service medical history.  The VA medical 
opinions clearly outweigh the evidence favorable to the 
appellant's claim.

In summary, the Board finds that prostate cancer was not 
manifested during service or within one year after the 
veteran's discharge from service, that the preponderance of 
medical evidence is against a showing that prostate cancer 
was related to service or to the veteran's service connected 
benign prostatic hypertrophy, and that the veteran's single 
service-connected disability, benign prostatic hypertrophy, 
is not shown to have substantially or materially contributed 
to the cause of his death.  The preponderance of the evidence 
is against the appellant's claim, and it must be denied.  
Gilbert v. Derwinski, supra., 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in March 2004 and July 2004.  These letters 
advised the claimant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The March 2004 and July 
2004 letters told her to provide any relevant evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and she was afforded a meaningful opportunity to 
participate effectively in the processing of her claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  These 
include the February 2001 decision, the September 2002 
statement of the case (SOC), the March 2002 supplemental SOC 
(SSOC), the September 2003 Board Remand, and the November 
2005 SSOC.  What the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential legal requirements 
have been met.  Here, because each of the four elements of 
proper VCAA notice have been met, any error in not providing 
a single notice to the claimant covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield, supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided in November 2005.  Not only has 
she been provided


with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices, but the 
actions taken by VA have essentially cured 
the error in the timing of notice.  

It must also be noted in this case that even before the VCAA 
was enacted, the appellant was informed via a September 2000 
letter of the evidence needed to substantiate her claim.  
Although the letter was phrased in terms of evidence needed 
to "well ground" the claim, a standard eliminated by the 
VCAA, the basic evidence needed to support a cause of death 
claim was not affected by the VCAA.  Therefore, the 
information provided to her in that letter remains valid.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the claimant have been obtained, to the extent 
possible.  VA sent letters to Dr. S. (in July 2004) and to 
the physician who certified the cause of the veteran's death 
(Dr. P.) (in March 2004 and July 2004), requesting that each 
provide supporting rationale for statements in the record and 
provide copies of records relied on to make such statements.  
As noted above, records were received from Dr. S., but none 
were received from Dr. P.  Additionally, neither doctor 
provided any rationale.  In a July 2004 letter, VA notified 
the claimant that these doctors did not provide all the 
evidence requested, and informed her that it was ultimately 
her responsibility to ensure that VA receives records which 
she wanted considered.  The claimant has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran's claims file was sent for review by VA 
physicians with direction to obtain opinions as to the 
etiology of the veteran's prostate cancer and as to whether 
his service-connected benign prostatic hypertrophy was 
related to his death.  Opinions dated November 2004 and 
August 2005 were obtained.  Further opinion is not needed 
because there is no medical question or controversy that 
remains unresolved.  Rather, the evidence unfavorable to the 
claim is of more weight than the favorable evidence, and this 
evidence clearly establishes no relationship between the 
veteran's military service or his service-connected benign 
prostatic hypertrophy and the cause of his death.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claim in this 
decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


